10/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 20-0298


                                       DA 20-0298
                                    _________________

RUPP'S RENTALS, LLC, a Montana limited
liability company,

             Plaintiff and Appellant,
                                                                      ORDER
      v.

LARRY P. BENNETT,

             Defendant and Appellee.
                                 _________________


       On August 6, 2020, the parties filed a status report indicating they had settled this
matter. They further advised the Court that they would file a stipulation for dismissal upon
exchange of funds and within 30 days. Nothing further has been filed.
       IT IS ORDERED that, within thirty days of the date of this Order, counsel shall file
either a stipulation for dismissal or a report on the status of this appeal.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                      October 1 2020